DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 29, the claim is indefinite as parent claim 1 already claims these limitations.  Accordingly, it is unclear if applicant is claiming an additional saw and grapple arms or if this is merely a claiming the same limitations as claim 1.  Based on applicant’s disclosure it is assumed to be the later.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/123886 to Allwood et al (Allwood).
Concerning claim 19, Allwood discloses an airborne grapple saw system comprising: 
a suspension assembly (30), including: 
a ring (91) coupleable directly to the aerial vehicle; 
a plurality of cables (33) coupled to the ring; and 
at least one spreader frame (31, 32) coupled to the plurality of cables, the plurality of cables spaced from each other about the at least one spreader frame; 
a hydraulic power pack assembly (40) coupled to the plurality of cables of the suspension assembly; and 
a grapple saw head assembly (50) coupled to the hydraulic power pack assembly and configured to rotate, the grapple saw head assembly including: 
a saw (52) configured to cut vegetation, and 
first and second grapple arms (51, 57) that are pivotable between an open configuration to obtain and release the vegetation, and a closed configuration to securely retain the vegetation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-9, 14-17 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/123886 to Allwood et al (Allwood) in view of U.S. Patent No. 10,624,279 to Mead et al (Mead).
Concerning claim 1, Allwood discloses an airborne grapple saw system comprising: 
a suspension assembly (30) coupleable to an aerial vehicle; 
a hydraulic power pack assembly (40) coupled to the suspension assembly; 
a universal joint assembly (95, 96) coupled to the hydraulic power pack assembly (40); and 
a grapple saw head assembly (50), the grapple saw head assembly (50) including: 
a saw (52) configured to cut vegetation; and
first and second grapple arms (51, 57) pivotable between an open configuration to obtain and release the vegetation, and a closed configuration to securely retain the vegetation while the saw cuts the vegetation and after the saw cuts the vegetation.
However, it does not disclose the grapple saw head assembly (50) is directly coupled to the universal joint.  Instead it only discloses a pivot joint (45, 48) between the grapple saw head assembly (50) and the hydraulic power pack assembly (40).
Mead discloses a grapple saw system comprising a grapple saw head assembly (22) comprising a saw (27) and first and second grapple arms (26) and the grapple saw system is directly coupled to a universal joint assembly (50), the grapple saw head assembly configured to complete full rotations in at least two axes about the universal joint assembly.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the grapple saw head assembly connection system of Allwood with that of Mead because, as disclosed by Mead, this connection system allows for rotating the grapple saw head assembly to any angle necessary to properly grip the load, for example cutting branches or tree limbs that have fallen on power lines (column 6, lines 38-46).
Concerning claim 2, Allwood discloses a wireless control system configured to control the grapple saw head assembly (page 7, line 19) but does not disclose any specifics of the wireless control system.
Mead discloses the grapple saw system further comprising  a wireless control system (column 7, lines 56-59) configured to control the grapple saw head assembly (22), the wireless control system including: a transmitter (96) in the aerial vehicle; and a receiver (94) in the hydraulic power pack assembly.
Because both these references are concerned with a similar problem, operating an grapple saw system, it would have been obvious to a person of ordinary skill in the art for the wireless system of Allwood to have the structure of the wireless control system of Mead as this is a combination of familiar elements according to known methods with predictable results and is therefore obvious and proper combination of the references is made.  
Concerning claim 3, Mead, as applied to Allwood, discloses the grapple saw head assembly includes a first wireless transmitter and receiver (94), 
the airborne grapple saw system includes a second wireless transmitter and receiver (96) in wireless communication with the first wireless transmitter and receiver, and 
there is no hardwired electrical connection between the hydraulic power pack assembly and the grapple saw head assembly (as seen in figure 3 of Allwood there is only hydraulic connections).
Concerning claim 5, Allwood, in view of Mead, discloses the hydraulic power pack assembly (40) is configured to be electrically connected to the aerial vehicle (4) using an electrical wire system, and wherein the grapple saw head assembly (50) is operatively coupled with a hydraulic power supply (43) driven by an independent engine (42) to allow the grapple saw head assembly to tilt and rotate in essentially any direction in order to capture and cut the vegetation.
Concerning claim 6, Allwood, in view of Mead, discloses the suspension assembly (30) includes a plurality of cables (33) spaced apart from each another using a plurality of spreader frames (31, 32), the plurality of cables coupleable to the aerial vehicle (4) with a single hook (90).
Concerning claim 8, Allwood in view of Mead, discloses the connections between the universal joint assembly, the grapple saw head assembly, and the hydraulic power pack assembly exclude control wires extending therebetween (see figure 3 of Allwood), and wherein the hydraulic power pack assembly is configured to rotate the grapple saw head assembly about a vertical axis such that the first and second grapple arms operating together with a single hydraulic actuator are configured to retain the vegetation on any side of the aerial vehicle.
Concerning claim 9, Allwood, in view of Mead, discloses the hydraulic power pack assembly (40) includes an internal combustion engine (42) configured to: operate independently of the aerial vehicle; and provide power to the grapple saw head assembly.
Concerning claim 14, Allwood, in view of Mead, discloses in figure 3 the hydraulic power pack assembly (40) includes a hydraulic reservoir (hydraulic oil tank) and intercooler (hydraulic oil cooler), wherein the hydraulic reservoir and intercooler include a dual-pass cooling system.
Concerning claim 15, Allwood in view of Mead, discloses the grapple saw head assembly is configured to automatically stop a saw blade of the saw from rotating and retract the saw blade in response to either of the first and second grapple arms losing hydraulic pressure and moving to the open configuration (as it is capable or performing this function).
Concerning claim 16, Allwood, in view of Mead, discloses in figure 3 an independent gas or hydraulic accumulator (43, B) that is configured to move the first and second grapple arms (51) from the closed configuration to the open configuration without power from the hydraulic power pack assembly, the first and second grapple arms are configured to move from the open configuration to the closed configuration independently of the position of the saw.
Concerning claim 17, Allwood does not disclose a ground grapple saw control (96) that includes a plurality of switches.
Mead, as discussed in claim 2 above, discloses a ground grapple saw control (96) that includes a plurality of switches that are configured to allow the airborne grapple saw system to operate on the ground as the airborne grapple saw system would operate suspended by the suspension assembly from the aerial vehicle (column 7, lines 56-59).
Because both these references are concerned with a similar problem, operating an grapple saw system, it would have been obvious to a person of ordinary skill in the art for the wireless system of Allwood to have the structure of the wireless control system of Mead as this is a combination of familiar elements according to known methods with predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 27, Allwood does not disclose  a universal joint assembly coupled directly to the hydraulic power pack assembly and directly coupled to the grapple saw head assembly.
Mead discloses a grapple saw system comprising a grapple saw head assembly (22) comprising a saw (27) and first and second grapple arms (26) and the grapple saw system is directly coupled to a universal joint assembly (50), the grapple saw head assembly configured to complete full rotations in at least two axes about the universal joint assembly.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the grapple saw head assembly connection system of Allwood with that of Mead because, as disclosed by Mead, this connection system allows for rotating the grapple saw head assembly to any angle necessary to properly grip the load, for example cutting branches or tree limbs that have fallen on power lines (column 6, lines 38-46).
Concerning claim 28, Mead, as applied to Allwood, discloses the grapple saw head assembly is configured to complete full rotations in at least two axes about the universal joint assembly to limit transfer of torsional forces to the hydraulic power pack assembly and the suspension assembly.
Concerning claim 29, Allwood in view of Mead, discloses the grapple saw head assembly further includes a saw configured to cut vegetation and first and second grapple arms pivotable between an open configuration to obtain and release the vegetation and a closed configured to securely retain the vegetation while the saw cuts the vegetation and after the saw cuts the vegetation.
Concerning claim 30, Allwood discloses an airborne grapple saw system comprising: 
a suspension assembly (30), including: 
a ring (91) coupleable directly to the aerial vehicle; 
a plurality of cables (33) coupled to the ring; and 
at least one spreader frame (31, 32) coupled to the plurality of cables, the plurality of cables spaced from each other about the at least one spreader frame; 
a hydraulic power pack assembly (40) coupled to the plurality of cables of the suspension assembly; and 
a grapple saw head assembly (50) coupled to the hydraulic power pack assembly and configured to rotate, the grapple saw head assembly including: 
a saw (52) configured to cut vegetation, and 
first and second grapple arms (51, 57) that are pivotable between an open configuration to obtain and release the vegetation, and a closed configuration to securely retain the vegetation.
However, it does not disclose the grapple saw head assembly (50) is directly coupled to the universal joint.  Instead it only discloses a pivot joint (45, 48) between the grapple saw head assembly (50) and the hydraulic power pack assembly (40).
Mead discloses a grapple saw system comprising a grapple saw head assembly (22) comprising a saw (27) and first and second grapple arms (26) and the grapple saw system is directly coupled to a universal joint assembly (50), the grapple saw head assembly configured to complete full rotations in at least two axes about the universal joint assembly.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the grapple saw head assembly connection system of Allwood with that of Mead because, as disclosed by Mead, this connection system allows for rotating the grapple saw head assembly to any angle necessary to properly grip the load, for example cutting branches or tree limbs that have fallen on power lines (column 6, lines 38-46).
Concerning claim 31, Allwood, in view of Mead, discloses in figure 7 the plurality of cables (33) of the suspension assembly includes at least two cables arranged on opposite sides of the at least one spreader frame (31, 32).
Concerning claim 32, Allwood in view of Mead, discloses in figure 3 the grapple saw head assembly is operatively coupled with a hydraulic power supply (hydraulic oil tank, hydraulic block manifold) driven by an independent engine (42) configured to tilt and rotate the grapple saw head assembly (as Allwood discloses using said manifold to rotate and tilt using the hydraulic rotator then the combination of adding this to the head assembly would have the same hydraulic setup).
Concerning claim 33, Allwood, in view of Mead, discloses operation of the grapple saw head assembly is entirely controlled by a wireless (see page 7, line 19) transmitter or receiver, or both, to free the grapple saw head assembly from rotational constraints in a vertical axis (as it is capable of performing said function).  It is also noted that Mead discloses a similar control system as discussed in claim 2 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allwood in view of Mead and further in view of U.S. Patent Application Publication No. 2009/0000698 to Beresford (Beresford).
Concerning claim 10, neither Allwood nor Mead discloses an emergency grapple release system as claimed.
Beresford discloses an airborne grapple saw system comprising an aerial vehicle (6) and a grapple saw assembly (10)  further comprising: an emergency grapple release system (¶40) including: at least one emergency wireless transmitter (206) onboard the aerial vehicle (6), wherein the emergency grapple release system using the emergency wireless transmitter is configured to separate the grapple saw head assembly from the vegetation in the event that least one of the first and second grapple arms cannot move to the open configuration (¶40).  While it does not disclose an independent battery configured to power the wireless transmitter, it is well known in the art to use batteries to power such transmitters (as well as using back up batteries for emergency power) and accordingly would have been obvious to a person of ordinary skill in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the emergency grapple release system of Beresford to the combination of Allwood in view of Mead because, as disclosed by Beresford, because such a system prevents damage to the grapple saw assembly (¶40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/01/2022